ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-09-13_ORD_01_NA_06_FR.txt. 449

OPINION DISSIDENTE DE M. TARASSOV
[Traduction]

Dans la présente décision, la Cour réaffirme son ordonnance du 8 avril
1993 dans laquelle elle indiquait trois mesures conservatoires (dont deux
— À 1)et À 2) — étaient adressées à la Yougoslavie et la troisième — B —
aux deux Parties) et souligne que toutes ces mesures doivent être immé-
diatement et effectivement mises en œuvre. En avril 1993, j'ai voté en
faveur de deux de ces mesures mais n’ai pu apporter mon soutien à la
mesure conservatoire À 2), expliquant mon vote négatif à ce sujet dans
une déclaration jointe à l’ordonnance. Ma position par rapport à cette
mesure n’a pas changé: j'estime qu’elle en arrive presque à préjuger le
fond et qu’elle impose des exigences mal définies et pratiquement illimi-
tées.

La seconde demande de la Bosnie-Herzégovine soumise à la Cour le
27 juillet 1993 ne fait que confirmer mes pires appréhensions quant à cette
mesure. En effet, cette nouvelle demande se fonde entièrement sur des
actes prétendument commis par les Serbes dans la guerre civile en Bosnie,
que les Bosniaques attribuent tous à la Yougoslavie, sans qu’aucun effort
ne soit fait pour démontrer un lien de causalité ou une relation logique
permettant d'établir la responsabilité du Gouvernement de la Yougosla-
vie quant à la commission de ces actes (même si leur caractère d’actes
génocides, qui est très douteux et n’a en tout état de cause pas encore été
établi par la Cour, devait être prouvé à un stade ultérieur de la procédure
judiciaire). Il serait très dangereux pour le droit des gens et les relations
internationales qu’un Etat, du seul fait qu’il compte une population ethni-
quement homogène, soit tenu responsable des actions commises sur le
territoire d’un autre Etat par des membres du même groupe ethnique y
demeurant. (Dans sa seconde demande, la Bosnie-Herzégovine, dans le
sous-titre portant «Chronologie des violations par le défendeur de l’or-
donnance rendue par la Cour le 8 avril 1993», est allée jusqu’à se réfé-
rer, entre autres, à des rapports faisant état d’actions prétendument
commises par des Croates vivant en Bosnie-Herzégovine, qui n’ont abso-
lument rien à voir avec la Yougoslavie!.)

Ainsi que je l’ai déjà dit, j’ai voté pour la mesure A 1), aux termes de
laquelle le Gouvernement de la République fédérative de Yougoslavie
« doit immédiatement … prendre toutes les mesures en son pouvoir afin de
prévenir la commission du crime de génocide». Les écritures des Parties
et leurs plaidoiries lors des audiences ont fourni à la Cour certains motifs

! Voir, par exemple, les communications datées des 18 et 20 mai et des 1° et 7 juin
1993 dans la demande du 27 juillet 1993.

128
APPLICATION DE CONVENTION GENOCIDE (OP. DISS. TARASSOV) 450

d’adopter une telle mesure. Alors, seule la Bosnie avait présenté à la Cour
des documents sur les événements en Bosnie-Herzégovine qui, selon elle,
constituaient des actes de génocide commis «sous la direction, sur l’ordre
et avec l’aide de la Yougoslavie ». Cette dernière, en raison des délais très
courts qui lui avaient été impartis pour la préparation de ses plaidoiries,
s’est bornée à une déclaration selon laquelle «un génocide et des actes de
génocide sont perpétrés à l’encontre de la population serbe sur le territoire
de la Bosnie-Herzégovine». Dans sa lettre en date du 1% avril 1993, le
ministre des affaires étrangères de la République fédérative de Yougosla-
vie, au nom de son gouvernement, a prié la Cour:

«de constater la responsabilité des autorités sous le contrôle de
M. A. Izetbegovic pour les crimes de génocide commis à l’encontre
du peuple serbe à l’intérieur de la « République de Bosnie-Herzégo-
vine», au sujet desquels [le Gouvernement de la Yougoslavie] pré-
sentera ultérieurement les preuves pertinentes ».

Tout en ayant soutenu la mesure A 1), j'ai bien précisé dans ma déclara-
tion jointe à l’ordonnance du 8 avril 1993 que cette mesure devait s’adres-
ser non seulement au Gouvernement de la Yougoslavie, mais également à
celui de la Bosnie-Herzégovine. Il m’apparaissait en effet évident que ce
dernier gouvernement était responsable des actes commis sur son territoire
par ses propres citoyens, qu'il s’agisse de Musulmans, de Serbes ou de
Croates, d’agents publics ou de particuliers. Et, comme je l’ai alors
souligné, les deux Parties devaient bien entendu prendre toutes les
mesures réellement en leur pouvoir afin de prévenir la commission d’actes
de génocide.

La Cour elle-même, au paragraphe 45 de l’ordonnance du 8 avril 1993,
a souligné que:

«de l’avis de la Cour, compte tenu des circonstances portées à son
attention … il existe un risque grave que des actes de génocide soient
commis; considérant que la Yougoslavie et la Bosnie-Herzégovine,
que de tels actes commis dans le passé puissent ou non leur être
imputés en droit, sont tenues de l’incontestable obligation de faire
tout ce qui est en leur pouvoir pour en assurer la prévention à l’ave-
nir».

Tout en rappelant dans la présente ordonnance la conclusion susmention-
née, la Cour se borne malheureusement dans son dispositif à réaffirmer la
mesure 52 A 1)sous sa formeinitiale, à l’adresse du seul Gouvernement de
la Yougoslavie. Elle ne mentionne pas l’obligation analogue du Gouver-
nement de la Bosnie-Herzégovine même si, à l’occasion de cette seconde
demande, la Yougoslavie a officiellement et formellement prié la Cour
d'indiquer, à titre de mesure conservatoire, que le Gouvernement de la
Bosnie-Herzégovine

«doit immédiatement, conformément à l'obligation qui est la sienne
en vertu de la convention pour la prévention et la répression du crime
de génocide du 9 décembre 1948, prendre toutes les mesures en son

129
APPLICATION DE CONVENTION GENOCIDE (OP. DISS. TARASSOV) 451

pouvoir afin de prévenir la commission du crime de génocide contre
le groupe ethnique serbe»;

et a présenté à la Cour des éléments qui lui donnent toutes raisons d’impo-
ser également pareille obligation au Gouvernement de la Bosnie-Herzé-
govine.

Vu que les deux Parties ont soumis des demandes en indication de
mesures conservatoires au cours de cette nouvelle procédure et vu les
nombreux documents sur lesquels elles se fondent, concernant des actes
qui constitueraient un crime de génocide et qui sont présentés comme
ayant été commis dans ce conflit civil interethnique en Bosnie-Herzégo-
vine par tous les groupes ethniques les uns contre les autres, la décision de
la Cour de rendre une ordonnance faisant peser sur la Yougoslavie l’essen-
tiel de la responsabilité pour ce qui est de la prévention des actes de géno-
cide en Bosnie-Herzégovine résulte d’une approche partiale, basée sur des
idées préconçues, qui en arrive presque à préjuger le fond et suppose un
traitement inégal des différents groupes ethniques en Bosnie-Herzégovine,
qui ont tous souffert de façon indicible dans cette guerre fratricide. En tant
que juge, je ne puis souscrire à une telle approche. Elle est particulièrement
dangereuse en ce moment où, grâce aux efforts considérables déployés par
les représentants de l’Organisation des Nations Unies et de la Commu-
nauté européenne, les hostilités commencent à faire place, à Genève, à des
négociations pacifiques entre les trois principaux groupes ethniques
bosniaques, avec la participation de représentants de la Serbie et de la
Croatie. La présente ordonnance a été adoptée par la Cour alors que toutes
les parties à ces négociations avaient, le 30 juillet, accepté un accord consti-
tutionnel en vue d’une Union des Républiques de Bosnie-Herzégovine qui
devait faire partie d’un règlement global de paix ou, en d’autres termes, la
création dans ce pays de trois républiques constitutives dans le cadre d’une
union indépendante et souveraine. Au paragraphe 1 du dispositif de sa
résolution 859 (1993), adoptée à l’unanimité le 24 août 1993 (la veille même
des audiences des 25 et 26 août 1993 et avant la présente décision de la
Cour), le Conseil de sécurité a noté

« avec satisfaction … les derniers développements intervenus dans les
conversations de paix de Genève et /prie] instamment les parties, en
coopération avec les coprésidents, de conclure dès que possible un
règlement politique juste et global librement agréé par elles ».

Il est à regretter que la Cour n’ait, quant à elle, fait aucune référence à la
nécessité pour les deux Parties de faciliter l'aboutissement des négocia-
tions de Genève, sous la forme d’un règlement pacifique, alors qu’il s’agit
là de la mesure la plus urgente et la plus efficace en vue de la prévention de
toute éventuelle commission du crime de génocide en Bosnie-Herzégo-
vine. Comme l’a souligné il y a longtemps la Cour permanente de Justice
internationale:

«le règlement judiciaire des conflits internationaux, en vue duquel
la Cour est instituée, n’est qu’un succédané au règlement direct et

130
APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. TARASSOV) 452

amiable de ces conflits entre les Parties; que, dès lors, il appartient
à la Cour de faciliter, dans toute la mesure compatible avec son
Statut, pareil règlement direct et amiable...» (Zones franches de la
Haute-Savoie et du Pays de Gex, ordonnance du 19 août 1929, C.P.J.I.
série À n° 22, p. 13).

La présente Cour a fait sienne cette considération fort importante (voir
Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicara-
gua c. Etats-Unis d'Amérique), C.IJ. Recueil 1986, p. 143, par. 285). Qui
plus est, la Cour a souligné qu’elle devait «s’abstenir de tout acte qui
risquerait de faire inutilement obstacle à un règlement négocié » (ibid.). Et
si l’ordonnance partiale et déséquilibrée de la Cour ne constitue pas
nécessairement un «obstacle à un règlement négocié», il est évident
qu’elle n’en facilitera pas la survenance. La Cour ne saurait ignorer le fait
que des représentants de la Serbie, qui fait partie de la République fédéra-
tive de Yougoslavie, ont été invités à participer aux négociations de
Genève, de même que des représentants de la Croatie, de sorte que la
Yougoslavie — Partie à la présente affaire devant la Cour — n’est pas
étrangère à ces négociations.

Les immenses souffrances de tous les groupes ethniques et religieux de
la population de Bosnie-Herzégovine — Musulmans, Serbes, Croates et
autres — (et les graves difficultés subies par la population de la Yougosla-
vie elle-même en raison des sanctions imposées) donnaient à mon avis à la
Cour une excellente occasion d’affirmer son autorité morale — comme l’a
récemment fait le Conseil de sécurité — en encourageant les deux Parties
au présent différend à contribuer de façon positive au succès des négocia-
tions de paix de Genève. Malheureusement, tout en citant des décisions
antérieures du Conseil de sécurité, dont certaines à mon avis n’étaient pas
pertinentes quant à l'indication de mesures conservatoires en la présente
affaire, la Cour a préféré garder le silence sur la question la plus vitale
pour tous les secteurs de la population de la Bosnie-Herzégovine qui
risquent de devenir les victimes du crime de génocide, à savoir la cessation
des hostilités et la conclusion d’un règlement politique juste et global.

(Signé} Nikolai K. TARASSOV.

131
